Citation Nr: 9907145	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased, compensable, evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to January 
1974.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right shoulder injury is currently 
manifested by loss of range of motion, pain, weakness, and 
fatigability.  His dominant arm exhibits limitation of motion 
to between the side and the shoulder level.

3.  The veteran's sinusitis disability is currently 
manifested by three to six non incapacitating episodes per 
year.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, not to exceed 
30 percent, for a right shoulder disability, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.71a Diagnostic Codes 5201, 5203 (1998).

2.  The criteria for an increased evaluation, not to exceed 
10 percent, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right shoulder and sinusitis disabilities have been 
properly developed.  There is no indication that there are 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right shoulder and sinusitis 
disabilities have worsened and warrant increased disability 
ratings.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 20 percent 
disabling.

Service connection for a right shoulder disability was 
granted via a rating decision of November 1986.  An 
evaluation of 10 percent was assigned.  This evaluation was 
increased to 20 percent in a rating decision of January 1998.  
The veteran is right hand dominant.

VA outpatient treatment clinic records, dated from August 
1993 to July 1994, show the veteran receiving treatment for 
his right shoulder.  Records from August 1993 show him 
complaining of pain.  Examination showed shoulder crepitus 
with pain on range of motion, and tenderness of the rotator 
cuff anteriorly.  X-ray examination showed status post right 
clavicular head resection.  The assessment was degenerative 
joint disease.

Records dated in September 1993 show a full range of motion, 
with crepitus and impingement syndrome symptoms.  Records 
from October 1993 show complaints of increased arthralgias.  
He reported good days and bad days and good relief with 
aspirin.  He noted morning stiffness.  Examination again 
showed crepitance and impingement symptoms.  The assessment 
was degenerative joint disease.

Records dated in December 1993 showed tenderness, impingement 
sign, crepitance on range of motion, and good deltoid 
strength (5/5).  Range of motion was abduction 180 degrees, 
flexion 180 degrees, extension 40 degrees, external rotation 
50 degrees.  The internal rotation figure is illegible.  The 
assessment was impingement syndrome.

Records dated in February 1994 show flexion of 130 degrees, 
extension of 50 degrees, external rotation of 40 degrees, 
internal rotation of 40 degrees, and abduction of 180 
degrees.  There was mild crepitation and no atrophy.  X-ray 
examination, conducted at Martin Army Community Hospital 
(MACH) at Ft. Benning, Georgia, in March 1994, showed 
shortening of the lateral end of the clavicle at the right 
acromioclavicular (AC) joint.

Records dated in July 1994 show the veteran complaining of 
intermittent pain.  Exam showed slight AC joint tenderness 
and crepitus.  Range of motion was abduction 160 degrees, 
flexion 180 degrees, external rotation 40 degrees, internal 
rotation 40 degrees.  No atrophy was noted.  X-ray 
examination showed AC separation related to resection of the 
distal head of the clavicle.

Private medical records, dated in April 1997, record that the 
veteran underwent surgery in March 1997.  It was noted that 
his pre-operative pathological findings included a large, 
partial rotator cuff tear, chronic impingement syndrome, and 
a glenoid labral tear.  He underwent an arthroscopic 
debridement procedure of the glenoid labrum, cuff, and bursa, 
along with subacromial decompression, or removal of bone 
spurs.  An open incision was made to repair the rotator cuff.

The report of a VA examination, conducted in December 1997, 
shows the veteran reporting no pain at rest.  He reported 
pain with activity, and stated that prior to his March 1997 
surgery he was unable to move his right arm secondary to 
shoulder pain.  He reported a good range of motion with 
associated mild to severe pain, but no swelling or redness.

Examination showed positive point tenderness in the superior 
and anterior aspect.  Flexion was to 90 degrees, abduction to 
90 degrees, external rotation to 60 degrees and internal 
rotation to 80 degrees.  All ranges of motion were limited by 
pain.  The examiner noted objective evidence of pain on range 
of motion.  X-ray examination showed shortening of the distal 
right clavicle with widening of the AC joint.  The diagnosis 
was status post surgery for chronic impingement syndrome and 
rotator cuff repair with residual pain and decreased range of 
motion.

The Board notes the veteran's testimony at his personal 
hearing, conducted in November 1998.  He complained of 
frequent pain, and stated that he can no longer mow grass, 
rake, or sweep, as these repetitive motions result in right 
shoulder pain.  He stated that the pain is chronic, in that 
it is always there, but that it varies in degree.  He 
reported that, approximately six times per year, activity 
will aggravate his right shoulder to the point where he is 
unable to use it.

He reported that he cannot hold up a newspaper in the normal 
fashion, and that he must bend over the table to read it.  He 
stated that he experiences pain as he lifts his arm to 
shoulder level.  He is unable to use it at shoulder level due 
to pain.  He complained of fatigue and loss of strength.  He 
noted that he cannot lift a gallon of milk with his right 
arm.  He further noted that he cannot bowl or shoot pool 
anymore, and that he can only dry dishes for a short time 
before he must rest.

The veteran's right shoulder disability is currently 
evaluated under 38 C.F.R. § 4.71a Diagnostic Code 5203.  
Diagnostic Code 5203 provides for a 20 percent rating for 
nonunion of the clavicle or scapula with loose movement.  A 
20 percent evaluation is the highest provided for under this 
rating code.

The veteran's right shoulder disability may also be evaluated 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  Diagnostic Code 5201 provides for a 20 percent for 
limitation of motion at shoulder level.  A 30 percent 
evaluation is assigned if there is limitation of motion 
midway between the side and the shoulder level involving the 
dominant arm.  A 40 percent is assigned if there is 
limitation of motion to 25 degrees from the side of the 
dominant arm.

A 40 percent evaluation is also assigned for ankylosis (bony 
fixation) of the scapulohumeral articulation, in an 
intermediate angle between favorable and unfavorable under 
Diagnostic Code 5200.  A 50 percent rating is assigned for 
fibrous union of the humerus on the dominant side under 
Diagnostic Code 5202.

The Board concludes that the veteran's testimony at his 
personal hearing is credible evidence of his current 
disability picture.  He testified that his limitation of 
motion, and pain, began below the shoulder level.  The Board 
concludes that the evidence, as a whole, indicates that his 
disability more nearly approximates the criteria for a 30 
percent rating, for the dominant arm, under Diagnostic Code 
5201.  The evidence does not indicate fibrous union of the 
humerus, or ankylosis of the scapulohumeral joint, so as to 
justify a rating in excess of 30 percent under Diagnostic 
Codes 5200 or 5202.  His right arm is capable of a range of 
motion beyond 25 degrees from his side, therefore, a 40 
percent rating under Diagnostic Code 5201 is not applicable.


2.  Entitlement to an increased, compensable, evaluation for 
sinusitis.

Service connection for sinusitis was granted via a rating 
decision of November 1986.  An evaluation of noncompensable 
was assigned.

A review of the most recent medical evidence shows the 
veteran presenting to the hospital with symptoms of sinusitis 
for two days, in April 1994.  Records from MACH, dated in May 
1994 show X-ray examination revealed no definite radiographic 
changes to suggest sinusitis.  Records from MACH dated in 
June 1994, during a stay for prostate treatment, show a 
finding of chronic postnasal discharge.

VA examination, conducted in December 1997, showed the 
veteran giving a history of sinus congestion, recurrent pain, 
and repeated infection.  He noted that his last episode had 
been two weeks prior to examination.  He reported treatment 
with antibiotics four to five times per year.  Examination 
showed nostrils with mild to moderate erythema, no exudate 
and mild tenderness on palpation of the maxilla and frontal 
sinuses.  X-ray examination was normal.  The diagnosis was 
chronic sinusitis.

The Board notes the veteran's testimony at his personal 
hearing, conducted in November 1998.  He stated that he 
requires treatment for sinusitis approximately once per month 
in the winter, but that he is often better in summer.  He 
reported six to eight attacks per year.  He noted that 
treatment for these attacks was by antibiotics approximately 
four to six times per year.  He stated that the attacks 
sometimes leave him bedridden, and that occasionally he will 
have to resort to the emergency room for treatment.  He 
stated that he experiences sinus headaches approximately ten 
to twenty times per year and that he cannot function during 
these times.  He noted that swelling causes him to be unable 
to breathe through his nose.

The veteran's sinusitis disability is currently evaluated 
under 38 C.F.R. § 4.97 Diagnostic Code 6512 for chronic 
frontal sinusitis.  Diagnostic Code 6512 calls for a rating 
of noncompensable for sinusitis detected by X-ray only.  A 10 
percent evaluation is assigned if there are one or two 
incapacitating episodes per year, requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

A 30 percent evaluation is warranted if there are three or 
more incapacitating episodes per year, requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.

The Board concludes that the veteran's testimony at his 
personal hearing is credible, regarding his report that he 
experiences four to six attacks of sinusitis per year which 
require treatment with antibiotics and which result in 
headaches, and pain.  The Board finds that this meets the 
criteria for a 10 percent evaluation for sinusitis.  

The Board concludes that the evidence does not support a 30 
percent evaluation.  Although the veteran reported six to 
eight attacks per year, there is no objective evidence to 
support a finding that these were all episodes characterized 
by headaches, pain, and purulent discharge and crusting, as 
contemplated by Diagnostic Code 6512.  

Moreover, evaluating the evidence under the diagnostic code 
in effect prior to October 7, 1996 also does not result in an 
evaluation greater than 10 percent.  That code provides that 
a 30 percent rating may be granted when sinusitis is severe,  
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  The 1997 examination did not reveal purulence or 
crusting, and, while we have considered the veteran's 
testimony that he is at times bedridden, the medical evidence 
does not establish severe disability with frequently 
incapacitating recurrences. 


ORDER

Entitlement to an increased rating, of 30 percent, for a 
right shoulder disability is granted.
Entitlement to an increased rating, of 10 percent, for 
sinusitis is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


